     Case 3:20-cv-03344-X-BN Document 6 Filed 12/02/20                    Page 1 of 2 PageID 41



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

GLENN CASEY PORTWOOD,                               §
BOP Register No. 64653-379,                         §
                                                    §
                  Plaintiff,                        §
                                                    §
v.                                                  §    Civil Action No. 3:20-CV-03344-X
                                                    §
SCHNEIDER & MCKINNEY P.C. and                       §
W. TROY MCKINNEY,                                   §
                                                    §
                  Defendants.                       §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. 1 Plaintiff Glenn Casey Portwood filed a Notice of

Demand that the Court construes as an objection to the Magistrate Judge’s findings,

conclusions, and recommendation. 2             Portwood argues that his due process rights

have been violated because the Magistrate Judge filed a recommendation before he

had “an opportunity to formally respond” as to whether he consented to review of his

case by a Magistrate Judge. 3 He also argues that the Magistrate Judge failed to

recognize in his recommendation that he is only suing Defendant W. Troy McKinney,

his initial criminal defense attorney who resigned prior to his hearing. 4                           He



        1   Doc. 4.
        2  Doc. 5; see also Coleman v. United States, 912 F.3d 824, 828 (5th Cir. 2019) (“The filings of a
pro se litigant are to be liberally construed . . . .”).
        3   Doc. 5.
        4   Id.
  Case 3:20-cv-03344-X-BN Document 6 Filed 12/02/20                       Page 2 of 2 PageID 42



therefore asks the Court to strike the Magistrate Judge’s recommendation from the

record.       The Court reviews de novo those portions of the proposed findings,

conclusions, and recommendation to which objection was made, and reviews the

remaining proposed findings, conclusions, and recommendation for plain error.

        Portwood’s objections are not persuasive.                 The Court referred Portwood’s

complaint to a Magistrate Judge not for adjudication, but for findings, conclusions,

and a recommendation.            The former requires consent of the parties. 5 The latter

does not. 6       The Magistrate Judge’s recommendation is not a binding judgment

unless the Court reviews it, accepts it, and adjudges the case accordingly.                          And

because the Court has reviewed the recommendation and found no error, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge. 7

        IT IS SO ORDERED this 2nd day of December, 2020.




                                                         BRANTLEY STARR
                                                         UNITED STATES DISTRICT JUDGE




        5   28 U.S.C. 636(c).
        6 28 U.S.C. § 636 (b)(1); see also Wellness Int’l Network, Ltd. v. Sharif, 135 S.Ct. 1932, 1938–

39 (2015) (“Congress has also authorized the appointment of . . . magistrate judges . . . to assist Article
III courts in their work. . . . [I]t is no exaggeration to say that without the distinguished service of
these judicial colleagues, the work of the federal court system would grind nearly to a halt.”).
        7 The Court is likewise unpersuaded by Portwood’s objection regarding the object of his suit.
The Magistrate Judge recognized that Portwood’s suit was directed at McKinney. There is no
indication that the Magistrate Judge based his recommendation on the fact that Portwood later had
different defense counsel. See Doc. 3 at 1, 6 (referring to McKinney as Portwood’s “former defense
counsel”).
